       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 1 of 29



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

JORDAN OUTDOOR ENTERPRISES, LTD., *

      Plaintiff,                              *

vs.                                           *
                                                     CASE NO. 4:18-CV-126 (CDL)
J&M CONCEPTS, LLC,                            *

      Defendant.                              *


                                      O R D E R

      J&M    Concepts,       LLC    (“J&M”)       obtained       a    license     to    use

intellectual property owned by Jordan Outdoor Enterprises, Ltd.

(“Realtree”) on J&M’s energy drink containers.                          Realtree later

permitted the Coca-Cola Company to use some of the same Realtree

intellectual        property   on     Mello   Yello       soft       drink    containers.

Shortly     after    the    Realtree-Mello        Yello    campaign          started,   J&M

assigned its interest in the Realtree license to Country Breeze

Ventures, LLC (“Country Breeze”).                   Country Breeze later sued

Realtree for breach of contract and fraudulent inducement based

on the Realtree-Mello Yello campaign.                      Realtree brought this

action against J&M, alleging that J&M did not pay royalties due

under the license agreement and that J&M must pay Realtree’s

costs of bringing this action and defending the Country Breeze

litigation.         J&M    asserted    counterclaims         against         Realtree   for

breach of contract, intentional and negligent misrepresentation,

tortious interference with business relations, and litigation
      Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 2 of 29



expenses.    Presently pending before the Court are the parties’

cross-motions for summary judgment.           As discussed below, both

Realtree’s motion (ECF Nos. 29 & 30) and J&M’s motion (ECF Nos.

26 & 31) are granted in part and denied in part.

                        SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”               Fed. R.

Civ. P. 56(a).         In determining whether a     genuine dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.         Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).        A fact is material if it is relevant

or necessary to the outcome of the suit.         Id. at 248.    A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.        Id.

                            FACTUAL BACKGROUND

     Realtree is a designer of camouflage patterns.               Realtree

licenses    its   intellectual     property    rights,    including    its

trademarks and camouflage patterns, to businesses in exchange

for license fees.       Realtree entered one such agreement with J&M,

an energy drink manufacturer, so that J&M could decorate its

product    packaging    with   Realtree’s   trademarks    and   camouflage



                                     2
          Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 3 of 29



designs.       The License Agreement was executed on June 15, 2011

and became effective January 1, 2013.                     Realtree granted J&M a

license       to      use     “Licensed        Property”—certain        trademarks,

copyrights,         and     licensed    designs—“in        connection     with     the

Licensed Products.”            Def.’s Mot. for Summ. J. Ex. A, License

Agreement § 2.1, ECF No. 26-3 at 2; id. Schedule 1, ECF No. 26-3

at 13 (listing licensed designs).                  The Licensed Products are

“Team Realtree Camouflage Beverages.”                    Id. Schedule A, ECF No.

26-3 at 15.         Schedule A of the License Agreement states that J&M

“has an exclusive on [certain types of] beverages for the term

of this Agreement.”             Id.     The “exclusive beverages” included

carbonated soft drinks and energy drinks.1

      In 2014, Realtree and J&M amended the License Agreement by

executing an addendum that became effective October 1, 2014.

The addendum increases the minimum annual royalty payment from

$50,000 per year to $75,000 per year and changes the royalty

reporting       periods       from     annually     to     quarterly,     effective

beginning in 2015.            Def.’s Mot. for Summ. J. Ex. B, Addendum

Schedule A, ECF No. 26-4 at 3.                  And, it replaces the License

Agreement’s indemnification provision.                Addendum 3, ECF No. 26-4

at   4.       The    Addendum    also    contains    an     updated     Schedule   1.

Addendum Schedule 1, ECF No. 26-4 at 5.                       Under the License

1 For additional facts about the exclusivity provision of the License
Agreement, see Country Breeze Ventures, LLC v. Jordan Outdoor
Enterprises, Ltd., No. 4:18-CV-172 (CDL), 2020 WL 1876252, at *2 (M.D.
Ga. Apr. 15, 2020).

                                           3
         Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 4 of 29



Agreement, J&M manufactured, marketed, and sold Team Realtree

and   Realtree       branded     energy      drinks         from   January     1,     2013   to

September 25, 2015.

        In   2014,       Realtree    informed         J&M    representatives          that    it

wanted to grant            Coca-Cola a license               to use certain Realtree

intellectual       properties        in    connection         with   the    packaging        and

marketing     of     Coca-Cola’s          Mello      Yello    carbonated       soft    drink.

According to J&M, Realtree represented that it was “just for a

test” for one quarter in the fall of 2015.                             Hughen Dep. 74:8-

76:16, ECF No. 37; Kvamme Dep. 80:5-6, ECF No. 28.                             Noting that

J&M   had    previously        blocked      a       similar    arrangement       for    using

Realtree      intellectual          property         on     Mountain    Dew     containers,

Realtree asked J&M to agree to the Mello Yello project.                                Hughen

Dep. 74:8-12.            J&M’s representative informed Realtree that its

CEO was “okay with y’all using it for a quarter.”                             Id. at 76:17-

22.     In January 2015, Realtree entered a permission agreement

that granted Coca-Cola a license to use certain intellectual

properties on Mello Yello containers.                         Pl.’s Mot. for Summ. J.

Ex. E, 2015 Permission Agreement (Jan. 1, 2015), ECF No. 30-7.

Those    intellectual          properties       included       two     trademarks,      three

copyrights, and four licensed designs, all of which are listed

on    Schedule       1    of   the    Realtree-J&M            License      Agreement     2014

Addendum. Id. Attach. A, ECF No. 30-7 at 6.                                The Permission

Agreement did not grant Coca-Cola a license to use the “Team


                                                4
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 5 of 29



Realtree” or “Realtree w/ Antlers” brands.                            Id.     J&M did not

receive a copy of the Permission Agreement.

        Realtree contends that the Realtree-Mello Yello campaign

was a limited time engagement that ended shortly after the fall

2015    hunting      season,     but    the       term    of    the    2015     Permission

Agreement was from January 1, 2015 to March 31, 2016, and the

Permission Agreement permitted Coca-Cola to distribute, market,

and sell items displaying Realtree’s intellectual property after

that    term    if    they    were    manufactured        during      the     term.      2015

Permission      Agreement      § 4.      The       Realtree-Mello           Yello    campaign

launched       in    August    2015,    with       Realtree      camouflage          patterns

appearing on Mello Yello containers.                     Although J&M believed that

the Realtree-Mello Yello campaign was a breach of the License

Agreement’s exclusivity provision, J&M did not raise the issue

with Realtree in 2015.               In January of 2016, Realtree and Coca-

Cola executed another permission agreement that permitted Coca-

Cola    to   use     Realtree’s      intellectual         property      on    Mello     Yello

containers from April 1, 2016 until March 31, 2017.                             Pl.’s Mot.

for Summ. J. Ex. K, 2016 Permission Agreement (Apr. 1, 2016),

ECF No. 30-13.

        By the end of August 2015, sales of J&M’s Realtree energy

drink    products       had    begun    to        decline,      and    J&M     was    almost

$90,000.00 behind on its               royalty payments to Realtree.                      J&M

began    exploring      the    sale    of    its     Team      Realtree      and     Realtree


                                              5
         Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 6 of 29



branded     energy       drinks    to    Country        Breeze,    which        is   led    by

Kimberly and James Willman.                J&M did not inform Country Breeze

about the Realtree-Mello Yello campaign during due diligence.

Representatives from Country Breeze, J&M, and Realtree met in

September 2015 to discuss the proposed sale.                        Both Realtree and

J&M assert that the Realtree-Mello Yello campaign was discussed

extensively        in     the     presence       of     the     Willmans,        but       they

acknowledge       that     the     Willmans       contend       that     they    were      not

informed about the Realtree-Mello Yello campaign.                              See Country

Breeze Ventures, LLC, 2020 WL 1876252, at *3 (summarizing James

Willman’s testimony regarding the September 10, 2015 meeting).

Country     Breeze       brought    a     separate       action    against       Realtree,

asserting that it did not know about the Realtree-Mello Yello

campaign and would not have purchased the Realtree energy drink

business from J&M if it had.

     After        the    meeting        between        J&M,    Country        Breeze,      and

Realtree, J&M asked for Realtree’s written consent to assign the

License Agreement to Country Breeze.                      Def.’s Mot. for Summ. J.

Ex. C, Letter from M. Kvamme to Realtree (Sept. 11, 2015), ECF

No. 26-5.       Realtree’s senior vice president of licensing signed

an   acknowledgment         which       stated,        “[t]he     undersigned          hereby

consents     to    the    assignment       of     the    Agreement       to     which   such

undersigned is a party in connection with the” sale of J&M’s

assets     to     Country       Breeze.          Id.          Although    the        Realtree


                                             6
         Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 7 of 29



representative thought that the effect of Realtree’s consent was

that Realtree would enter a new contract with Country Breeze, a

new contract is not an express condition of the written consent,

and Realtree did not execute a new contract with Country Breeze.

Realtree understood that after the assignment of the License

Agreement,       Country         Breeze     would    undertake    the      duties      and

obligations that had previously been required of J&M.

       Country Breeze and J&M entered an asset purchase agreement

for    J&M’s    Realtree         energy     drink    business.         Country    Breeze

executed       two   $1     million       promissory    notes     to    J&M,     due    in

installments.        The Willmans personally guaranteed the promissory

notes.       J&M     assigned      the     Realtree-J&M    License       Agreement      to

Country     Breeze.         To    secure     its    obligations   under     the     asset

purchase       agreement,         Country     Breeze    pledged    the      assets     it

received, including the License Agreement, as collateral.

       There is no assertion that Country Breeze agreed to assume

any of the unpaid royalties J&M owed Realtree before the sale

and assignment.           J&M’s CEO believed that “when the assignment

was made [to Country Breeze,] there were no more royalties owed”

by J&M to Realtree.              Kvamme Dep. 97:6-7.       That belief was based

on    the   CEO’s    September       10,     2015   discussion    with     a    Realtree

representative        who    “expressed       his    positive    feeling       about   the

meeting with the Willmans and that Realtree was happy [J&M] had

found someone to take over the business.”                   Id. at 97:19-22.           The


                                              7
         Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 8 of 29



CEO did not recall confirming her belief in writing.                     Id. at

166:19-167:2.           Realtree        presented       evidence     that     its

representative discussed the issue of royalties at the September

10, 2015 meeting and J&M’s CEO said that J&M “would work to

correct the royalties or make payments on the royalties.”                   Sweet

Dep. 202:18-203:7, ECF No. 45.           J&M did not do so.

     After the asset purchase agreement between J&M and Country

Breeze     became   final,    Country    Breeze     began   selling     Realtree

energy drink products pursuant to the License Agreement.                    Sales

dwindled,     and   Country   Breeze    blamed    the   Realtree-Mello      Yello

campaign.       Realtree pointed to evidence that sales of J&M’s

Realtree energy drink products had begun to decline before the

Realtree-Mello Yello campaign launched, and it also pointed to

evidence that other issues, like missing and damaged products,

caused a decline in sales.             But J&M pointed to evidence that

Country Breeze was unable to compete with the Realtree-branded

Mello Yello beverages.        Country Breeze’s distributors complained

that “people just liked the camouflage can” and Country Breeze

was not “able to compete at a buck 99 Realtree Energy against

the 99 cent Mello-Yello.”          Hughen Dep. 146:2-24.           And, Realtree

cited evidence suggesting that Country Breeze’s sales dropped so

dramatically after the Realtree-Mello Yello campaign began that

approximately half of Country Breeze’s distributors terminated

their relationships with Country Breeze due to lack of sales.


                                         8
         Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 9 of 29



J. Willman Dep. 95:22-96:13, ECF No. 38.                         The lower sales, in

turn,    meant     that    Country      Breeze     had    to    ship   the     product    in

partial pallets, which resulted in damaged product.                                   Id. at

192:6-194:20 (explaining how the damaged product “was all due to

lack    of   --    loss    of    sales,       because     we    couldn’t       send    whole

pallets”).

        Country    Breeze       never     paid     any    royalties       to    Realtree.

Realtree terminated the License Agreement, effective December

31, 2016.      J. Willman Dep. Ex. 23, Termination Letter (Dec. 23,

2016), ECF No. 38-23.             The termination letter was addressed to

Country Breeze and J&M, but J&M contends that it did not receive

the letter because Realtree sent it to an old address.                                 Among

other things, the letter stated that Country Breeze had failed

to comply with the terms of the License Agreement because it had

not     remitted     any     royalty      payments        or    royalty      reports      to

Realtree.        Id. at 2.       Realtree also sought to “inspect, audit

and copy any of Country Breeze’s books and records and any other

records relating to the Licensed Products.”                      Id.

        J&M has not been able to collect on the promissory notes

that    Country     Breeze      executed      as   part    of    the   asset     purchase

agreement.        J&M contacted Country Breeze to ask for payments,

invoiced     Country       Breeze       for    unpaid     amounts      due     under     the

promissory notes, and sent a demand letter.                      K. Willman Dep. Ex.

58, Email Chain between K. Willman and C. Perry (Jul. 12, 2016),


                                              9
      Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 10 of 29



ECF No. 39-26; K. Willman Dep. Ex. 57, J&M Invoice (Mar. 1,

2017), ECF No. 39-25; Def.’s Resp. to Pl.’s Mot. for Summ. J.

Ex. E, Notice of Default (Sept. 28, 2017), ECF No. 48-6.                       J&M

has not sued Country Breeze, and it has not tried to recover on

the   Willmans’      personal     guarantees.        J&M     admits    that     it

foreclosed on its collateral—the assets Country Breeze purchased

from J&M, including the License Agreement.             A public auction was

held in April 2018, and J&M acquired Country Breeze’s interest

in the License Agreement.              By then, the License Agreement had

been terminated.2

      In   2016,    Country    Breeze    sued   Realtree    and   Coca-Cola     in

state court for breach of contract, fraudulent inducement, and

tortious    interference      with     business.    After    conducting       some

discovery, Country Breeze dismissed its claims against Coca-Cola

with prejudice and dismissed its claims against Realtree without

prejudice.         Country    Breeze    reinstituted   its    action    against

Realtree in this Court in 2018.               Realtree brought this action

against J&M in 2018.




2 With its reply brief, J&M submitted a declaration stating that
Realtree’s counsel telephonically attended J&M’s public sale of its
collateral in April 2018 and did not mention that (1) the License
Agreement had been terminated or (2) anyone who purchased the License
Agreement would be held responsible for unpaid royalties.   The Court
cannot consider this evidence, which was submitted for the first time
with the reply brief.

                                         10
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 11 of 29



                                      DISCUSSION

      Realtree       asserts    claims      against    J&M   in   this    action    for

failing to make royalty payments, failing to indemnify Realtree

for   costs    and    fees     it   incurred     in   bringing    this    action    and

defending the Country Breeze litigation, and litigation expenses

pursuant to O.C.G.A. § 13-6-11.                  J&M seeks summary judgment on

these claims, and Realtree seeks summary judgment on its claims

for royalties and a royalty audit.                J&M counterclaims for breach

of    contract,       misrepresentation,          tortious    interference         with

contract,     and    litigation       expenses.        Realtree    has    moved     for

summary judgment on all these claims.                  The Court addresses each

claim and corresponding motion for summary judgment in turn.

I.    Realtree’s Claims

      A.      Unpaid Royalties and Interest

      Realtree maintains that J&M breached the License Agreement

by failing to pay royalties.                It is undisputed that J&M agreed

to pay Realtree royalties.               License Agreement § 11.1, ECF No.

26-3 at 6.      J&M also agreed to provide royalty reports, and the

License    Agreement     states      that    Realtree    does     not    invoice   for

royalties.      Id. §§ 11.2-11.3.            The minimum annual royalty for

2013 and 2014 was $50,000.                  Id. § 11.5.       The minimum annual

royalty for 2015 to 2022 was $75,000, and payments were due

quarterly.      Addendum Schedule A, ECF No. 26-4 at 3.                  The License

Agreement requires payment of interest in the event of late



                                            11
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 12 of 29



royalty payments.        License Agreement § 11.6, ECF No. 26-3 at 7.

And, J&M agreed that during the term of the License Agreement

and for at least five years after its termination or expiration,

Realtree “shall have the right, upon thirty (30) days written

notice, to inspect, audit and copy any of [J&M’s] books and

records and any other records related to the Licensed Products,”

in   part   for    the   purpose   of    determining   whether   there     was   a

deficiency of royalty payments.           Id. §§ 12.1-12.4.

       Realtree seeks three things in this action: (1) payment of

royalties that J&M owed before the September 25, 2015 assignment

of the License Agreement to Country Breeze, plus interest; (2)

payment of royalties that became due after the assignment, plus

interest; and (3) a royalty audit.

              1.     Pre-Assignment Royalties

       It is undisputed that J&M was almost $90,000.00 behind on

its royalty payments to Realtree when J&M assigned the License

Agreement to Country Breeze in 2015.             J&M did not point to any

evidence      that    Realtree     expressly    forgave     these    royalties.

Rather, J&M argues that Realtree waived its right to collect

such royalties by not pursuing the royalties from J&M between

September of 2015 and June of 2018.              But J&M expressly agreed

that   such    conduct     would   not    constitute    a   waiver   and    that

agreement was never modified.

       In the License Agreement, the parties agreed:


                                         12
      Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 13 of 29



      [A]ny failure of [Realtree] and/or [J&M] to enforce,
      at any time, any of the provisions of this Agreement
      or any rights or remedies with respect thereto or to
      exercise any election therein provided, shall not
      constitute a waiver of any such provision, right,
      remedy or election or in any way affect the validity
      of this Agreement. The exercise by [Realtree] of any
      of its rights, remedies or elections under the terms
      of this Agreement shall not preclude or prejudice
      [Realtree]’s rights to exercise at any other time, any
      other right, remedy or election it may have under this
      Agreement.

License Agreement § 25.2, ECF No. 26-3 at 11.

      The    parties    to     a   written       agreement     may   modify     that

agreement through their conduct, even if the contract has a no-

waiver provision like the one in the License Agreement.                       But to

overcome a no-waiver provision, there must be enough evidence to

establish an intentional relinquishment of a known right.                       See,

e.g., Glimcher Props., L.P. v. Bi-Lo, LLC, 609 S.E.2d 707, 709-

10 (Ga. Ct. App. 2005) (stating that course of conduct could

modify   a   no-waiver       provision     but    finding    that    the    parties’

course of conduct did not establish waiver because the tenant

“acted promptly” to enforce the contract’s grocery exclusivity

provision when another tenant expanded its operations to include

selling groceries).          Here, J&M argues that because Realtree did

not invoice J&M for the royalties and did not seek to recover

the unpaid royalties from J&M between September 10, 2015 and

June of 2018, Realtree waived its right to recover the unpaid

royalties.      But the License Agreement states that Realtree does

not   invoice    for   royalties     and      that   J&M    must   submit   royalty

                                         13
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 14 of 29



payments      and       reports        to    Realtree       without        any       invoices           from

Realtree.        License Agreement §§ 11.2-11.5, ECF No. 26-3 at 6-7.

Moreover,      the       License       Agreement          permitted        Realtree           to    audit

J&M’s records to determine whether there was a deficiency of

royalty    payments         up    to        five    years       after      termination             of   the

License Agreement.              Id. §§ 12.1-12.4, ECF No. 26-3 at 7.

       J&M nonetheless argues that Realtree’s delay in seeking the

pre-assignment royalties creates a genuine factual dispute as to

whether Realtree waived its right to seek them.                                   J&M ignores the

principle that “mere silence is ordinarily not sufficient to

establish      a    waiver        unless          there    is       an   obligation           to    speak

. . . .”            DuPree        v.        S.     Atl.     Conference            of      Seventh-Day

Adventists, Inc., 683 S.E.2d 1, 3 (Ga. Ct. App. 2009).                                         J&M did

not    point       to     any    authority           that       a     delay     in      enforcing          a

contractual provision, without more, is a “course of conduct”

sufficient         to    authorize          complete        disregard          of       the   parties’

agreement to include a no-waiver provision in their contract.

Rather,     J&M         relies    upon           cases    that        involve       a    delay          plus

something more.             For example, in DuPree, the property seller

knew   that      the      buyer    had       not     made       its      second      earnest        money

payment     as      required       by        the     contract,           but    its      “protracted

silence” of more than a year on this issue, plus the fact that

seller met the buyer’s “inquiries and requests to close with

silence or other bases for not going through with the deal,”


                                                    14
      Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 15 of 29



raised a fact question as to whether the seller waived the right

to   object   to   closing    the   sale    on   this   ground.     Id.    at   3.

Likewise, in Kusuma v. Metametrix, Inc., 381 S.E.2d 322 (Ga. Ct.

App. 1989), the contract permitted a tenant to terminate its

lease if a certain event occurred, and there was a jury question

on the issue of waiver because the tenant waited until eighteen

months after the event to attempt to terminate the lease, plus

it paid rent and occupied the leased premises in the interim.

Id. at 324.

      Here, J&M argues that the delay in seeking royalties, plus

Realtree’s    consent    to   the    Country     Breeze   assignment      without

conditioning       consent    on    payment      of   outstanding    royalties,

establish that Realtree waived its right to seek the royalties.

But J&M acknowledges that the parties discussed the outstanding

royalties one day before Realtree consented to the assignment,

and J&M did not point to any evidence that Realtree forgave

those royalties at that time.              Thus, the consent to assignment

does not establish a course of conduct that amounts to a waiver,

and J&M’s only real evidence to support waiver is Realtree’s

delay in seeking the royalties.             That is not enough to create a

genuine factual dispute on the issue of waiver.                     To conclude

otherwise would make the no-waiver agreement here meaningless

and would set a precedent, at least in this Court, that mere




                                       15
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 16 of 29



delay in the enforcement of a contractual right subjects every

no-waiver provision to review by a jury.

        J&M argues that even if Realtree did not waive its right to

seek pre-assignment royalties, J&M’s assignment of the License

Agreement       with      Realtree’s         consent       was   a    novation        that

extinguished        J&M’s    liability       for    the   unpaid     royalties.        J&M

again    ignores     well-established          legal      principles.        A    novation

requires intent to “release the original obligor and extinguish

his liability.”           Worth Cty. Indus. Dev. Auth. v. Lehigh Valley

Indus., Inc., 359 S.E.2d 707, 710 (Ga. Ct. App. 1987) (quoting

Cowart v. Smith, 50 S.E.2d 863, 865 (Ga. Ct. App. 1948)); see

also Fagbemi v. JDN Realty Corp., 621 S.E.2d 765, 767–68 (Ga.

Ct. App. 2005) (finding that landlord’s consent to assignment of

a   lease     did   not     release    the    original      tenant    from       liability

because there was no evidence of intent for the assignment to

act as a novation).              While the assignment contemplated Country

Breeze      assuming      J&M’s    rights     and    obligations      going       forward,

Country Breeze did not agree to assume J&M’s unpaid royalties.

And,    J&M    pointed      to    no   evidence      that    Realtree    intended       to

extinguish J&M’s liability for unpaid royalties by consenting to

the Country Breeze assignment.                     Only one day before Realtree

signed the consent to assignment, J&M and Realtree discussed the

issue of J&M’s unpaid royalties, and there was no express waiver

or forgiveness of them.            There was no novation here.


                                             16
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 17 of 29



       In   summary,        J&M    did    not    point       to   evidence           to    create   a

genuine     fact     dispute       on    Realtree’s          claim       for    pre-assignment

royalties.          Realtree is entitled summary judgment on its claim

that    J&M    owes       royalties       that        were    due    under           the    License

Agreement      before       September       25,       2015,       plus    interest.               And,

Realtree is entitled to summary judgment on its claim for a

royalty audit to determine the amount of the deficiency.3

       The Court cannot determine the exact amount of royalties

plus interest due based on the present record.                                  Within twenty-

one days of today’s order, the parties shall provide a joint

proposed scheduling order for resolving this issue.

              2.      Post-Assignment Royalties

       After the assignment, Country Breeze was responsible for

submitting royalty reports and making royalty payments.                                      It did

not    do     so.         Realtree       does        not   argue     that        J&M        remained

responsible         for    the    royalty       reports       and    payments             after   the

assignment          since       Country     Breeze           assumed           the        licensee’s

obligations under the License Agreement and Realtree consented

to that assumption without requiring J&M to be jointly liable

for those obligations.                  Realtree contends, however, that when

J&M    purchased          the     license       at    a    public        auction          after     it

foreclosed on its collateral, J&M also assumed an obligation for


3 J&M argues that it produced the information needed to do the audit
during discovery in the Country Breeze litigation, but it did not cite
any evidence in support of this assertion.

                                                17
     Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 18 of 29



all of Country Breeze’s unpaid royalties.                     Realtree did not

point to any evidence or authority in support of this argument.

Generally,     if   a    secured   party         forecloses   on    its   security

interest and disposes of the property, the transferee for value

of the collateral obtains all of the debtor’s rights in the

collateral and takes the property free of the secured party’s

security interest and any subordinate security interest or other

subordinate     liens.       O.C.G.A.        §    11-9-617(a)-(b).        Realtree

pointed to no evidence that it had any security interest in the

License Agreement that was superior to J&M’s.                  Accordingly, J&M

took the License Agreement free of any claim Realtree had for

post-assignment      royalties,    and       J&M    is   entitled    to   summary

judgment on Realtree’s claim for post-assignment royalties.

     B.      Indemnification

     In its complaint, Realtree asserted three “indemnification”

claims: Count Three under § 20.1 of the License Agreement, Count

Four under § 29.4 and § 29.2 of the License Agreement, and Count

Five for breach of the License Agreement’s implied duty of good

faith and fair dealing.        J&M moved for summary judgment on all

these claims.       Realtree moved for summary judgment on Count Four

to the extent it seeks reimbursement of Realtree’s costs in

bringing this action.        Realtree does not oppose summary judgment

on Count Three, which sought indemnification under § 20.1 of the




                                        18
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 19 of 29



License    Agreement.           Accordingly,        J&M   is   entitled      to    summary

judgment on Count Three.

        Count Four alleges that J&M must reimburse Realtree for the

costs    of    bringing     this    action        under   § 29.4      of    the    License

Agreement.       Compl. ¶¶ 61-65, ECF No. 1-1 at 12.                       Section 29.4

states:    “[J&M]      shall    reimburse         [Realtree]    for    all   reasonable

expenses,      legal     fees     and    costs     required    to     enforce     [J&M’s]

obligations under this Agreement.”                     License Agreement § 29.4,

ECF No. 26-3 at 11.                Since Realtree is entitled to summary

judgment on its breach of contract claim against J&M, J&M “shall

reimburse [Realtree] for all reasonable expenses, legal fees and

costs required to enforce [J&M]’s obligations” under the License

Agreement.       Id.     Thus, Realtree is entitled to summary judgment

on its claim that J&M is liable for fees and costs under the

License Agreement.          There is no evidence in the present record

regarding the          amount of these fees and costs.                      Accordingly,

within     twenty-one       days        of   today’s      order,      Realtree         shall

supplement       its     motion     for      summary      judgment     by    submitting

evidence supporting the amount of its fees and costs.                         J&M shall

have 21 days to respond.

        Count Four also alleges that J&M breached § 29.2 of the

License       Agreement,    which       states:      “During    the    term       of    this

Agreement, [J&M] shall not negotiate with respect to, enter into

agreements relating to, or participate in business transactions


                                             19
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 20 of 29



which are inconsistent with the purpose of this Agreement or

which    would    tend        to    diminish      [J&M]’s       ability    to    meet    its

obligations hereunder.”               Id. § 29.2.          Count Five alleges that

J&M breached the License Agreement’s implied duty of good faith

and fair dealing.             In its summary judgment motion, J&M argues

that the License Agreement’s indemnification provision does not

support a claim for contractual indemnification, but Counts Four

and     Five   are      not    asserted        under      the    License        Agreement’s

indemnification         clause.        Rather,       Realtree      argues       that    J&M’s

assignment of the License Agreement to Country Breeze without

informing it of the Realtree-Mello Yello campaign diminished the

licensee’s       ability       to    meet      its     obligations        and    that    the

assignment       thus    amounted       to     bad   faith,       proximately       causing

Realtree to incur damages in the form of litigation fees and

expenses in the Country Breeze actions.                          J&M did not clearly

move for summary judgment on this issue, and if the Court cannot

discern    whether       summary      judgment       is   sought     on    a     particular

issue, judgment as a matter of law on that issue would not be

appropriate.4        Therefore, the Court denies J&M’s summary judgment

motion on Counts Four and Five.


4 J&M’s summary judgment motion focuses on whether J&M has a duty to
indemnify Realtree for the costs of the Country Breeze litigation
under § 20.1 of the License Agreement. In the alternative, J&M argues
that the record establishes as a matter of law that J&M did not
conceal the Realtree-Mello Yello deal from Country Breeze.     But the
parties in this action acknowledge that the Willmans contend that they
were not informed about the Realtree-Mello Yello campaign.         See

                                             20
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 21 of 29



       C.    Litigation Expenses

       In addition to its claim for litigation expenses under the

License     Agreement,     Realtree        seeks      litigation    expenses      under

O.C.G.A. § 13-6-11.            The Court finds that there is a genuine

fact   dispute      on   whether     J&M    acted      in    bad   faith,   has    been

stubbornly litigious, or has caused Realtree unnecessary trouble

and expense.        J&M’s summary judgment motion on this claim is

denied.

II.    J&M’s Counterclaims

       A.    Breach of Contract

       J&M claims that Realtree breached the License Agreement’s

exclusivity provision by entering the Permission Agreement with

Coca-Cola and permitting its intellectual property to be used on

Mello Yello containers.             Even if the Court assumes for purposes

of this summary judgment motion that the Realtree-Mello Yello

campaign     amounted     to    a    breach      of    the    License   Agreement’s

exclusivity provision and that J&M did not waive the breach by

consenting     to    a   limited      test      of    the    Realtree-Mello       Yello

campaign for the 2015 fall hunting season, J&M does not contend

that it suffered any direct damages as a result of this alleged

Country Breeze Ventures, LLC, 2020 WL 1876252, at *3 (summarizing
James Willman’s testimony regarding the September 10, 2015 meeting).
Accordingly, there is a genuine fact dispute on whether J&M concealed
the Realtree-Mello Yello campaign from Country Breeze. J&M’s summary
judgment does not clearly address Realtree’s contention that J&M
breached § 29.2 of the License Agreement and the License Agreement’s
implied covenant of good faith and fair dealing, proximately causing
Realtree to incur damages in the form of litigation fees and expenses
in the Country Breeze actions.

                                           21
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 22 of 29



breach.     Critically, J&M did not point to any evidence that the

Realtree-Mello Yello campaign caused it to lose sales or suffer

other losses before it assigned the License Agreement to Country

Breeze.

       J&M does argue that after it sold its Realtree energy drink

business    to    Country        Breeze      and    Country     Breeze      assumed    the

licensee’s rights and obligations under the License Agreement,

the Realtree-Mello Yello campaign caused Country Breeze to lose

sales,    which     in    turn    caused       Country       Breeze    to   stop    making

payments to J&M under the promissory notes.                           Thus, J&M argues

that     Realtree    breached          its     contract       with    Country      Breeze,

resulting    in     harm    to    Country       Breeze       that    ultimately     caused

damages to J&M.5          Realtree contends that after the assignment to

Country    Breeze,       J&M     was   no     longer     a    party    to   the    License

Agreement, so it lacks standing to enforce the License Agreement

for any damages that arose after the assignment.                            J&M did not

clearly respond to this argument.                      J&M does not dispute that

Country    Breeze        became    the       sole   licensee        under   the    License

Agreement after the assignment, and J&M did not point to any

evidence that it retained any rights under the License Agreement


5 J&M also appears to argue that Realtree did not properly notify it
that the License Agreement had been terminated and that this failure
caused J&M to suffer additional damages. J&M did not point the Court
to any evidence or authority that the License Agreement required
Realtree to provide J&M written notice of a termination after J&M
assigned the License Agreement to Country Breeze and Country Breeze
assumed the rights and obligations of the licensee.

                                              22
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 23 of 29



after it assigned them to Country Breeze.              J&M did not present

any authority that a nonparty may enforce a contract under the

circumstances presented here.

       Even if the Court liberally interpreted J&M’s argument as a

contention that J&M was a third-party beneficiary of the License

Agreement after it was assigned to Country Breeze, the present

record does not support such a claim.                The License Agreement

does not mention any intention to benefit J&M.                     And the mere

fact    that       J&M   may    incidentally     benefit     from     continued

performance under the License Agreement based on the way J&M

structured its deal with Country Breeze is not enough to make it

a third-party beneficiary.          Cf. Roberts v. DuPont Pine Prods.,

LLC, 835 S.E.2d 661, 665 (Ga. Ct. App. 2019) (finding that there

was evidence to support the conclusion that guarantors on a note

were third-party beneficiaries of an indemnification agreement

between      two   lumber   companies   in   which   one   company    expressly

agreed to repay the note from the original obligor and keep

current on the note).           For these reasons, the Court finds that

Realtree is entitled to summary judgment on                  J&M’s breach of

contract claim.

       B.     Misrepresentation

       J&M    asserts    that   Realtree     intentionally    or    negligently

misrepresented the scope of the Realtree-Mello Yello campaign by

describing it as a limited test for the fall quarter of 2015


                                        23
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 24 of 29



when   it   was      not     so     limited.       J&M   further    argues      that   it

reasonably relied on this misrepresentation and consented to the

“test,” which allowed the Realtree-Mello Yello campaign to go

forward, and that it suffered damages as a result.

       To establish an            intentional misrepresentation claim, J&M

must show that (1) Realtree made a false representation of a

material fact, (2) Realtree knew the representation was false

when it was made, (3) Realtree intended for J&M to rely on the

false representation, (4) J&M reasonably relied on the false

representation, and (5) J&M was damaged as a result.                            O.C.G.A.

§ 51-6-2;      accord       Grand    Master    Contracting,       L.L.C.   v.    Lincoln

Apartment Mgmt. Ltd. P’ship, 724 S.E.2d 456, 458 (Ga. Ct. App.

2012).      To establish a negligent misrepresentation claim, J&M

must show that (1) Realtree negligently supplied it with false

information, (2) J&M reasonably relied on the false information,

and (3) J&M suffered economic injury proximately flowing from

its reliance.        See, e.g., Martin v. Chasteen, No. A19A1980, 2020

WL 1239488, at *3 (Ga. Ct. App. Mar. 13, 2020).

       There    is    a     genuine     fact       dispute   on    whether      Realtree

supplied    J&M      with    false     information       about    the   Realtree-Mello

Yello campaign.             Realtree disclosed the campaign to J&M as a

limited test for the fall of 2015, but it did not disclose the

Permission Agreement to J&M.                   The term of the 2015 Permission

Agreement was from January 1, 2015 to March 31, 2016, and the


                                              24
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 25 of 29



Permission Agreement permitted Coca-Cola to distribute, market,

and sell items displaying Realtree’s intellectual property after

that    term    if    they   were      manufactured         during     the    term.        2015

Permission Agreement § 4.                 A reasonable juror could conclude

from the 2015 Permission Agreement that the Realtree-Mello Yello

campaign was not limited to the fall 2015 hunting season and

that Realtree falsely represented that it was.                                A reasonable

juror could also find that Realtree, which had access to the

terms of the 2015 Permission Agreement, knew its representation

was false.

        Realtree argues that even if                    it knowingly made a false

representation         about    the     scope      of      the    Realtree-Mello          Yello

campaign,       it     did     not     intend        for    J&M       to     rely    on    the

representation.          Realtree’s chief argument is that it did not

need J&M’s consent to partner with Coca-Cola for the Realtree-

Mello    Yello       campaign    because       J&M    did       not   have    an    exclusive

license to the intellectual property that was licensed to Coca-

Cola.      But a juror could conclude that Realtree believed it

needed    J&M’s       consent     for    the       Mello     Yello     campaign       because

Realtree       acquiesced       when    J&M     said       no    to   the     Mountain     Dew

proposal and sought J&M’s approval for the Mello Yello campaign.

And, for the reasons discussed in Country Breeze Ventures, LLC,

2020 WL 1876252, at *5-*7, a genuine fact dispute exists on the

scope of the License Agreement’s exclusivity provision.                               Since a


                                              25
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 26 of 29



jury could conclude that J&M received an exclusive license to

all the “licensed property” listed on Schedule 1 for use on

“beverages,”        it    could    also    conclude      that    the   only    way   for

Realtree       to   license       that    intellectual      property     to     another

beverage manufacturer for use on soft drinks without breaching

the License Agreement would be to get J&M’s permission.                              Upon

making       that   finding,      a     juror    could    conclude     that    Realtree

misrepresented the scope of the Coca-Cola Permission Agreement

to get J&M’s consent to the Realtree-Mello Yello Campaign and

that J&M reasonably relied on the misrepresentation when it gave

consent       for   Realtree      to     grant   Coca-Cola       a   license    to   the

licensed property.

        The Court further finds that a genuine fact dispute exists

on the issue of damages arising from the misrepresentation.                            A

juror could conclude that J&M suffered economic damages that

were proximately caused by its reasonable reliance on Realtree’s

misrepresentation.             After      receiving      J&M’s   consent,      Realtree

proceeded with the Realtree-Mello Yello campaign, which debuted

about    a    month      before   J&M    sold    its   energy    drink   business     to

Country Breeze and financed the deal by accepting promissory

notes from Country Breeze that were due to J&M in installments.

J&M pointed to evidence from which a reasonable juror could

conclude that Country Breeze lost sales because of the similarly

packaged Mello Yello products, which were less expensive and had


                                            26
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 27 of 29



a more prominent placement in convenience stores.                           J&M also

pointed to evidence from which a reasonable juror could find

that    Country      Breeze’s    lost    sales    were   so    significant         that

Country Breeze did not make the minimum royalty payments to

Realtree or the promissory note installment payments to J&M.

       In summary, there is a genuine fact dispute on each element

of    J&M’s     misrepresentation       claims.      Accordingly,       the    Court

denies Realtree’s summary judgment motion as to these claims.6

       C.      Tortious Interference

       J&M does not oppose Realtree’s summary judgment motion on

its claim for tortious interference, so Realtree’s motion is

granted as to that claim.

       D.      Litigation Expenses

       J&M seeks litigation expenses under the License Agreement

and    under    O.C.G.A.     §   13-6-11.        Realtree     moved   for     summary

judgment       on   both   claims.      First,    Realtree     argues       that    the

License Agreement does not permit J&M to recover such expenses.

J&M did not respond to this argument or point to any provision

of the License Agreement that permits it to recover litigation

expenses.       Moreover, J&M’s breach of contract claim fails for

6 The Court previously concluded that Country Breeze could not assert a
fraudulent inducement claim against Realtree based on its concealment
of the Realtree-Mello Yello campaign because Country Breeze did not
establish that Realtree had any legal duty to disclose the information
to Country Breeze. Country Breeze Ventures, LLC, 2020 WL 1876252, at
*7-*8.    In contrast, here, a juror could conclude that Realtree
affirmatively misrepresented the scope of the Realtree-Mello Yello
campaign to J&M for the purpose of getting J&M’s consent to the
campaign.

                                         27
        Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 28 of 29



the reasons set forth above.                    Thus, to the extent J&M seeks to

recover        litigation      expenses           under       the    License    Agreement,

Realtree is entitled to summary judgment on that claim.

        Turning to J&M’s claim for litigation expenses pursuant to

O.C.G.A. § 13-6-11, Realtree’s sole basis for summary judgment

on that claim is that summary judgment is proper on all of J&M’s

counterclaims.         But, as discussed above, genuine fact disputes

preclude       summary      judgment       on     J&M’s     misrepresentation        claims.

Realtree did not clearly articulate another basis for summary

judgment on J&M’s claim for litigation expenses under O.C.G.A.

§ 13-6-11.            The     Court       therefore         denies     this    portion    of

Realtree’s motion.

                                          CONCLUSION

        As    discussed      above,       both     Realtree’s        motion    for   summary

judgment       (ECF    Nos.    29     &    30)     and      J&M’s    motion    for   summary

judgment (ECF Nos. 26 & 31) are granted in part and denied in

part.        J&M is entitled to summary judgment on Realtree’s claims

for breach of contract based on unpaid post-assignment royalties

and Realtree’s claims for indemnification under § 20.1 of the

License Agreement.            Realtree is entitled to summary judgment on

its   breach      of     contract         claim       for   pre-assignment      royalties,

interest, and a royalty audit, as well as its claim for the

costs    of     bringing      this    action          under    § 29.4    of    the   License

Agreement.        Realtree is also entitled to summary judgment on


                                                 28
       Case 4:18-cv-00126-CDL Document 62 Filed 05/12/20 Page 29 of 29



J&M’s claims for breach of contract, tortious interference, and

litigation expenses under the License Agreement.

       Genuine    fact   disputes    preclude       summary   judgment     on   the

following    claims,     which    remain      pending   for   trial:    Realtree’s

claims for damages based on J&M’s alleged breach of § 29.2 of

the License Agreement and the implied duty of good faith and

fair   dealing,    Realtree’s      claim      for   litigation   expenses    under

O.C.G.A. § 13-6-11, J&M’s claims for intentional and negligent

misrepresentation,       and     J&M’s   claims      for   litigation    expenses

under O.C.G.A. § 13-6-11.            This action will be placed on the

calendar for the Court’s September trial term.                   The notice of

pretrial conference will be issued in the summer.

       IT IS SO ORDERED, this 12th day of May, 2020.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              CHIEF U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                         29
